Citation Nr: 1518943	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-40 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 1, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971 and from February 1975 to November 1993.  He is the recipient of numerous awards and decorations including the Combat Infantryman Badge and Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In a final rating decision dated in August 1994 and issued in September 1994, the Veteran's claim for service connection for PTSD was denied due to no current diagnosis of PTSD.

2.  VA first received the Veteran's application to reopen his claim for service connection for PTSD on April 1, 2009.

3.  VA received no communication that constitutes a formal or informal claim for service connection for PTSD between the issuance of the September 1994 rating decision and the receipt of the April 1, 2009 claim to reopen.

4.  In the February 2010 rating decision, the RO granted service connection for PTSD, effective April 1, 2009, the date of receipt of the application to reopen the previously denied service connection claim.



CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302. 20.1103 (1994) [(2014)].

2.  The criteria for an effective date prior to April 1, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In connection with the Veteran's underlying service connection claim, VA satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter sent prior to the initial decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Thereafter, the Veteran appealed with respect to the propriety of the assigned effective date for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an effective date was assigned in the February 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Pertinent to the duty to assist, the Board notes that the relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking an effective date prior to April 1, 2009, for the grant of service connection for PTSD.  Specifically, he asserts that the effective date should be in 1992 or September 22, 1994, the dates he allege he was diagnosed with PTSD by VA.   

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection which was received by VA on December 21, 1993.  The Veteran's claim was denied in an August 1994 rating decision on the basis that there was no medical evidence of record showing a current diagnosis of PTSD.  Specifically, the RO found that the Veteran's service treatment records failed to provide any indication of a nervous condition.  The RO also relied on the results of a April 1994 VA examination that determined that the Veteran did not have PTSD.  The examiner stated that, at that time, the Veteran's psychiatric incapacity was negligible to mild.  With regard to the adjustment disorder noted during that examination, the RO stated that that condition was capable of resolution.

In September 1994, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until April 1, 2009, when VA received his application to reopen the claim.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the September 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Specifically, while additional VA treatment records were received within one year of the issuance of such decision, such pertain to an unrelated disorder and do not address a psychiatric disorder, to include PTSD, and thus, they are irrelevant and do not fall within the scope of 38 C.F.R. § 3.156(b).

The Board acknowledges that, in connection with his claim to reopen, the Veteran stated that he was diagnosed with PTSD in September 1994.  See March 2010 Notice of Disagreement.  Thereafter, the Veteran stated that he was diagnosed with PTSD at the VA Medical Center (VAMC) in Brooklyn, New York in 1992.  See October 2010 Statement in Support of Claim.  However, contrary to the Veteran's contentions, the Brooklyn VAMC treatment records do not contain a diagnosis of PTSD between 1992 and 1994.  In fact, the first notation mentioning PTSD in the Veteran's VA treatment records is in May 1995 when he stated that he wanted to see a psychiatrist for PTSD.  Later that month, the Veteran was seen again and, at such time, was noted to have a history of psychological problems and PTSD was listed as questionable.  Thereafter, the Veteran was given a neurological assessment over the course of three months (September 1995 to December 1995).  One of the tests administered was the PTSD section of the Structured Clinical Interview for the Diagnostic and Statistical Manual for Mental Disorders, third edition, revised.  The assessment states that the Veteran met the criteria for PTSD.

Despite the fact that the Veteran's 1995 VA treatment records indicated that he had PTSD, he did not file a notice of disagreement within one year of the September 1994 rating decision, did not submit these records in support of his claim, and did not report the existence of these records to the RO.  In fact, it was more than sixteen years after the September 1994 rating decision that the Veteran finally communicated that he received treatment from the Brooklyn VAMC for PTSD.  In this regard, the Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If the Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, since new and material evidence was not received within one year of the September 1994 rating decision, 38 C.F.R. § 3.156(b) is inapplicable.

The Board also notes that 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will not reconsider the claim, notwithstanding paragraph (a) of the same section which defines new and material evidence.  However, there is no indication that the Veteran's service department records were not before the RO when it decided the Veteran's claim in September 1994.  In fact, in that decision, the RO specifically references the Veteran's service treatment records.  Thus, 38 C.F.R. § 3.156(c) is not applicable.

The Board also acknowledges that the September 1994 rating decision could be vitiated by a finding of clear and unmistakable error (CUE) in that decision.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (listing CUE as one of the three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  However, to date, the Veteran has not alleged CUE in the September 1994 rating decision.

Accordingly, for the foregoing reasons, the September 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302. 20.1103 (1994) [(2014)].

Thereafter, on April 1, 2009, VA received the Veteran's petition to reopen his claim for service connection for PTSD.  The Veteran was subsequently afforded a VA examination in December 2009.  Based upon the December 2009 VA examination, the RO issued the February 2010 rating decision, in which the RO reopened the Veteran's claim and awarded service connection for PTSD, effective April 1, 2009, the date the VA received his petition to reopen his previously denied claim.

Despite the Veteran's contentions, the September 1994 rating decision became final and, importantly, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for PTSD after the final September 1994 denial, but before the receipt of the Veteran's claim to reopen on April 1, 2009.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the effective date for the grant of service connection for PTSD has been appropriately assigned as the date of claim to reopen after the final disallowance of the claim, i.e., April 1, 2009.  See 38 C.F.R. § 3.400(r).  The Board emphasizes that the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service of a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

While the Board sympathizes with the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to April 1, 2009, for the grant of service connection for PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to April 1, 2009 for the award of service connection for PTSD and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to April 1, 2009, for the grant of service connection for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


